DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Amendments to the claims are acknowledged. 
In view of the claim amendments, the examiner notes to applicant that the restriction requirement between distinct Inventions as set forth in the previous action is no longer applicable to the claims filed on 3/17/21.
Applicant’s election without traverse of Species A-1 and Species B-1 in the reply filed on 3/17/21 is acknowledged. 
As to claim 10 (indicated withdrawn), the claim recites/is based on different analysis of variation. Therefore, the claim is not grouped with Species A. However, if a new claim depending from claim 8 which includes recommendation displaying of the same variation recited in claims 8 and 10, then the examiner would impose election requirement between the recommendation and non-recommendation claims based on the variation analysis recited in claim 8. 
Claims 4 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6 and 8-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 11 and 15, the limitations: “a reference value pertaining to the specified substance contained in a second sample…; … to calculate a concentration value of the specified substance contained in the first sample, based on the signal value and the reference value” is unclear. 
Firstly, a concentration means a relative amount of a given substance contained within a solution or in a particular volume of space; the amount of solute per unit volume of solution. Therefore, it is/it is expressed in a number which has units. 
A signal value corresponding to a concentration of a specified substance contained in a first sample would have to be ultimately be expressed with the unit of concentration. 
A mere reference value pertaining to the same specified substance contained in another sample, in view of the broadest reasonable interpretation, can be any value/number. 

The same rationale applies to the “threshold value.” The variation is determined using a concentration value. Is the threshold value a threshold value for the concentration? The claim does not make it clear. A mere value compared with a specific entity such as concentration does not produce anything. How can they be compared? 
Implication(s) is/are not a standard for what is covered by the scope of the claim.
Secondly, the “based on…” clause is unclear. How exactly is the calculation performed such that a calculation using: (a) a signal value corresponding to a concentration of a specified substance contained in a first sample; and (b) a number related to the same specified substance contained in another sample? 
The clause merely recites applicant's intended purpose of the disclosed invention. Mere statement of purpose can be resolved only on review of the entirety of the specification to gain an understanding of what the inventors actually invented and intended to encompass by the claim. The examiner is not stating that the claim can be interpreted in many ways; nor equating the breath of the claim with indefiniteness. The examiner is simply saying that the determination for the scope of the claim can be resolved only on review of the entirety of the record. The specifics of the disclosure will not be read into the claim.
A specific entity such as concentration cannot be calculated from thin air. 

The output unit (process of outputting) limitations further complicates these issues. How exactly is recommendation information representing recommendation for acquiring the reference value (for the specified substance in the second sample) when the variation in the concentration value of the specified substance contained in the first sample is equal to or less than the threshold value. 
What does applicant mean by recommendation information representing recommendation for acquiring the reference value? The claims clearly includes a step of acquiring a reference value pertaining to the specified substance contained in a second sample. The output limitation and the acquiring limitation as currently presented contradicts each other. A control loop is not correctly expressed in the claims. 
The same rational applies to claims 8, 13 and 17.
In view of the above, the scope of the claim is unascertainable. None of the dependent claims remedies the issues. For instance, claim 3 is unclear for the same reason stated above. All of the claims are directly affected by the clarity issues noted above and they are all unclear. 
Regarding claims 1, 3, 6, 8, 10, 11, 13, 15 and 17, the “when” clauses are unclear. It is not clear if the limitation following and preceding the phrases “when…” are 
The examiner suggests applicant amend the limitations and recite, for instance: “in response to determining that...” instead of “when…” to positively set forth active process steps.
Regarding claim 1, it is unclear if applicant intends to positively claim: a display unit, as part of the claimed subject matter. 
Claim 1 is drafted in a way that the display unit is not required to be an element of the instant invention. While applicant may intend for the display unit to be an element of the invention, there is no requirement for the display unit to be an element of the instant invention/system. The display unit can be an element of a separate system(s) to which the claimed system is or may be operably connected to or associated with.
The claim as drafted only requires that the controller to be structurally capable of sending data to another device. If applicant intends the display unit to be considered an element of the invention, the examiner requires applicant to clarify this by amending the claim to positively list the display unit in the claim. 
Applicant appears to attempt to further define the claimed elements in relationship to how applicant intends for the respective elements to be used or function with the unclaimed display unit. The structure of a device is not defined or further structurally limited by applicant’s intended use/function of the device with other unclaimed elements. 

Functional limitation(s) should reflect a functional relationship(s) between claimed elements and should functionally limit the combination of the claimed elements where specific structural corporative relationships of the claimed elements are recited.
Note: Proper and conventional phrases to incorporate a controller/processor process limitation(s) with patentable weight into an apparatus claim are for e.g., “a controller/processor configured to/for” and “a controller/processor programmed to/for…” for performing an active process step(s)/scheme(s), i.e. for performing steps of... (not merely directed towards statements of objectives; and/or intended result/use/function of the recited structural elements). 
The apparatus claim must also positively claim: structures that are controlled by the controller (e.g. a device which receives an output from the controller, i.e. a control move/input from the controller); and/or structures responsible for sending signals to the controller (input to the control system) upon analyzing a process parameter(s). The controller process limitations should clearly indicate which structure(s) is/are involved in the control scheme (e.g., a sensing device providing feed backs to the controller and a device being controlled); and should include the manner in which the structure(s) is/are intended to be controlled.
Regarding claim 8, the limitations “a determination unit…further…” and “an output unit… further…” render the claim unclear, because it is not clear if they are 
The term “further” appears to indicate that the limitations are referencing the determination and the output units recited in claim 1. However the articles “a” before the determination and the output units in claim 8 indicate that the determination and the output units recited in claim 8 and the determination and the output units recited in claim 1 are different entities. Clarification is required. 
Regarding claims 5 and 6, it is unclear if applicant intends to positively claim: a dose unit, as part of the claimed subject matter. 
Claim 5 is drafted in a way that the dose unit is not required to be an element of the instant invention. While applicant may intend for the dose unit to be an element of the invention, there is no requirement for the dose unit to be an element of the instant invention/system. The dose unit can be an element of a separate system(s) to which the claimed system is or may be operably connected to or associated with.
The claim as drafted only requires that the controller to be structurally capable of sending data to another device. If applicant intends the dose unit to be considered an element of the invention, the examiner requires applicant to clarify this by amending the claim to positively list the dose unit in the claim. 
Applicant appears to attempt to further define the claimed elements in relationship to how applicant intends for the respective elements to be used or function with the unclaimed dose unit. The structure of a device is not defined or further structurally limited by applicant’s intended use/function of the device with other unclaimed elements. 

Functional limitation(s) should reflect a functional relationship(s) between claimed elements and should functionally limit the combination of the claimed elements where specific structural corporative relationships of the claimed elements are recited.
Note: Proper and conventional phrases to incorporate a controller/processor process limitation(s) with patentable weight into an apparatus claim are for e.g., “a controller/processor configured to/for” and “a controller/processor programmed to/for…” for performing an active process step(s)/scheme(s), i.e. for performing steps of... (not merely directed towards statements of objectives; and/or intended result/use/function of the recited structural elements). 
The apparatus claim must also positively claim: structures that are controlled by the controller (e.g. a device which receives an output from the controller, i.e. a control move/input from the controller); and/or structures responsible for sending signals to the controller (input to the control system) upon analyzing a process parameter(s). The controller process limitations should clearly indicate which structure(s) is/are involved in the control scheme (e.g., a sensing device providing feed backs to the controller and a device being controlled); and should include the manner in which the structure(s) is/are intended to be controlled.
Claim 6 is unclear. The medicine is not a claimed subject matter. Therefore, any further references the medicine does not further structurally limit the claim and were not given patentable weight even if those references further limit the medicine. The 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hayter (US 20110029269). 
Regarding claims 1-3, 5, 6 and 8-18, Hayter discloses a measuring apparatus comprising:
a measuring unit configured to measure a signal value corresponding to a concentration of a specified substance contained in a first sample (cf. figure 1: 130);

a calculation unit configured to calculate a concentration value of the specified substance contained in the first sample, based on the signal value and the value (cf. paragraph 58);
a determination unit configured to determine whether a variation in the concentration value of the specified substance contained in the first sample is equal to or less; or greater than a threshold value (cf. figure 7:730); and an output unit configured to output, to a display unit, recommendation information representing recommendation for acquiring the reference value when the variation in the concentration value of the specified substance contained in the first sample is equal to or less; or greater than the threshold value (cf. paragraph 72).
Hayter further discloses a control unit operating a dose unit (cf. figure 1).
Hayter may not use the term “reference” for the value of the specified substance. However the value of the specified substance is used with the signal value for the disclosed analysis. The examiner respectfully submits that “the value” is called for (referenced) for the analysis. 
The examiner respectfully submits that one skilled in the art would be motivated to use appropriate nomenclature for the value which is referenced in an analysis. 
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHOGO . SASAKI

Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        3/25/2021